EXHIBIT 10.1
 
Execution Copy


 
 
 
 
 
 
Amended and Restated


 
STOCK PURCHASE AGREEMENT


 


 
 


 
ASIA SPECIAL SITUATION ACQUISITION CORP.
 


 
as the Purchaser of
 
Capital Stock
 
of
 
CHINA TEL GROUP, INC.
 


Dated:  as of July 31, 2008

 
 

--------------------------------------------------------------------------------

 
Execution Copy

AMENDED AND RESTATED STOCK PURCHASE AGREEMENT
 
THIS AMENDED AND RESTATED STOCK PURCHASE AGREEMENT (the “Agreement”), is entered
into this 4th day of August, 2008, to be effective as of July 31, 2008 (the
“Effective Date”), by and among Asia Special Situation Acquisition Corp., a
Cayman Islands corporation (the “Purchaser”); China Tel Group, Inc., a Nevada
corporation, formerly known as Mortlock Ventures, Inc. (the “Company”); Trussnet
USA, Inc., a Nevada corporation (“Trussnet”); and George Alvarez and the other
Persons listed on the signature page as “Company Principal Stockholders.”  The
Purchaser, the Company, Trussnet and the Company Principal Stockholders are
sometimes referred to collectively herein as the “Parties”, and each
individually as a “Party”.
 
RECITALS
 
This Agreement is being entered into by the Purchaser based, in part, upon the
truth and accuracy of the following factual Recitals, each of which shall be
deemed to be additional representations and warranties by the Company and
Trussnet:
 
A.           The Company, through Trussnet, a wholly owned subsidiary of the
Company, is in the business of designing, developing, operating and maintaining
wireless communications facilities throughout the world.
 
B.           CECT-Chinacomm Communications Co., Ltd., a company incorporated
under the laws of the People’s Republic of China (“Chinacomm”), is and on the
Closing Date (as hereinafter defined) shall be the holder of a basic spectrum
license (the “WiMAX License”) issued by the Ministry of Information Industry of
China (“MII”) authorizing the ChinaComm to provide and deploy fixed 3.5 GHz of
wireless world-wide interoperability for microwave access (“WiMAX”) wireless
broadband operations in 29 cities in the People’s Republic of China (the
“Wireless Installations”).
 
C.           Trussnet is an entity formed on April 4, 2008 to acquire certain of
the assets and personnel, hereinafter described, of Trussnet USA, Inc., a
Delaware corporation, an Affiliate entity engaged in the design, engineering,
manufacture and installation of space-frames, trusses structures and the
management of telecommunications facilities in Asia (“Trussnet Delaware”).
 
 D.          Trussnet owns a 100% equity interest in Trussnet Gulfstream
(Dahlian) Co., Ltd. (“Trussnet Gulfstream”), a foreign investment enterprise
established under the laws of the Peoples Republic of China (the
“PRC”).  Trussnet Gulfstream has entered into that certain Exclusive Technical
Services Agreement dated May 23, 2008 (the “Technical Agreement”) with Yunji
Communications Technology (China) Co. Ltd. a wholly foreign-owned investment
enterprise (“Yunji”).  Pursuant to the terms of the Technical Agreement,
Trussnet Gulfstream will provide technical and professional assistance to Yunji
to assist Yunji in performing the services described in the Management Agreement
referred to in Paragraph E below.  Attached as Exhibit A is a fully executed
copy of the Technical Agreement.

 
-1-

--------------------------------------------------------------------------------

 
Execution Copy

E.           Pursuant to the terms of that certain Exclusive Technical and
Management Consulting Services Agreement dated May 23, 2008 (the “Management
Agreement”), Yunji will provide technical and management services on an
exclusive basis to Chinacomm for the procurement, installation, operation and
maintenance of the Wireless Installation.  Yunji has a contractual interest in
the revenues of Chinacomm.  Attached as Exhibit B is a fully executed copy of
the Management Agreement.
 
F.           Pursuant to that certain lease agreement, dated May 23, 2008
between Trussnet Gulfstream, as lessor, and Yunji, as lessee (the “Equipment
Lease Agreement”), Trussnet Gulfstream will lease to Yunji certain equipment
required for the Wireless Installations (the “Equipment”).   Pursuant to that
certain sublease agreement dated May 23, 2008, between Yunji, as sublessor, and
Chinacomm, as sublessee (the Equipment Sublease Agreement”), Yunji will sublease
the Equipment to Chinacomm certain equipment required for the Wireless
Installations.  Attached as Exhibit C-1 is a fully executed copy of the
Equipment Lease Agreement and attached hereto as Exhibit C-2 is a fully executed
copy of the Equipment Sublease Agreement.
 
G.           Pursuant to the terms of the Management Agreement and the Equipment
Sublease Agreement referred to above, Yunji will be entitled to receive 100% of
the revenues realized by Chinacomm from the operation of the Wireless
Installations.
 
H.           Pursuant to the terms of that certain Subscription and
Shareholders’ Agreement, dated May 23, 2008 (the “Subscription Agreement”),
among: (i) Gulfstream Capital Partners Ltd., a Seychelles corporation, and a
100% owned subsidiary of Trussnet (“Gulfstream Capital”), (ii) Chinacomm
Limited, a Cayman Islands corporation (“Chinacomm Cayman”), (iii) Chinacomm,
(iv) Qui Ping (“Qui”) and Yuan Yi (“Yuan”), (v) Newtop Holdings Limited
(“Newtop”), (vi) Thrive Century International Limited, a British Virgin Islands
corporation (“Thrive”), and (vii) CECT Chinacomm Shanghai Co. Ltd., a PRC
corporation (“Chinacomm Shanghai”), Trussnet, through its wholly owned
subsidiary Gulfstream Capital, is to  provide $196,000,000 in financial
assistance as a capital investment and to finance the leasing of certain
equipment for the benefit of Chinacomm, in exchange for 2,450,000,000 ordinary
shares of Chinacomm Cayman, constituting the legal and beneficial ownership of
49% of the equity of Chinacomm Cayman on a Fully-Diluted Basis.  Attached as
Exhibit D is a fully executed copy of the Subscription Agreement.
 
I.           The Technical Agreement, the Management Agreement, the Equipment
Lease Agreement, the Equipment Sublease Agreement and the Subscription Agreement
are hereinafter collectively referred to as the “Chinacomm Agreements”.
 
J.           To facilitate, among other things, the performance of Trussnet
under the Chinacomm Agreements, the Purchaser desires, in accordance with the
terms of this Agreement, to acquire for  a maximum of $270,000,000: (a) certain
shares of the Class A common stock of the Company (the “Class A Common Shares”),
(b) certain shares of the Class B common stock of the Company, a description of
which is set forth as Exhibit E hereto (the “Class B Common Shares”), and
(c) certain shares of the Series A preferred stock of the Company, a description
of which is set forth in Exhibit F hereto (the “Series A Preferred
Shares”).  The acquisition of the Class A Common Shares, the Class B Common
Shares and the Series A Preferred Shares is sometimes collectively referred to
herein as the “Stock Purchase,” and the Class A Common Shares and the Series A
Preferred Shares that may be purchased by the Purchaser on the Closing Date are
hereinafter sometimes collectively referred to as the “Purchased Securities.”.

 
-2-

--------------------------------------------------------------------------------

 
Execution Copy

K.           On July 8, 2008, the Purchaser, the Company and Trussnet entered
into a stock purchase agreement (the “Prior Agreement”).
 
L.           The Purchaser, the Company, Trussnet and the Company Principal
Stockholders desire to amend and restate in its entirety the Prior Agreement and
enter into this Agreement in order, inter alia, to provide from the “Merger” (as
hereinafter defined) between the Company and the Purchaser, all upon the terms
and conditions hereinafter set forth.  Upon execution of this Agreement, the
Parties agree that the Prior Agreement shall no longer be of any force or
effect.
 
M.           The Board of Directors of the Company, Trussnet and the Purchaser
and the Company Principal Stockholders have each deemed it advisable, and in the
best interests of the Company and the Purchaser respectively, to consummate the
Stock Purchase and the Merger, in accordance with the terms of this Agreement,
in order to advance the long-term strategic business interests of the Company
and the Purchaser.
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
 
 
ARTICLE I
SELECTED DEFINED TERMS AND INTERPRETATION
 
1.1.           Definitions.  In addition to the terms defined in the Recitals
and other terms defined herein, the following capitalized terms shall have the
respective meanings specified in this Article I.  Other terms defined elsewhere
herein shall have meanings so given them.
 
1.1.1.                        Additional Investment  The term “Additional
Investment” shall mean the cash purchase by one or more Additional Investors on
the Closing Date of securities of either the Company or the Purchaser, in the
aggregate amount of not less than One Hundred and Five Million Dollars
($105,000,000) and all upon such terms and conditions as shall be satisfactory
to both the Company and the Purchaser, in the exercise of their sole discretion.
 
1.1.2.                        Additional Investors  The term Additional
Investor” shall mean one or more strategic or institutional Persons who shall,
on or before the Closing Date, make the Additional Investment.
 
1.1.3.                        Affiliate.  The term “Affiliate” shall mean a
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, the first Person.
 
1.1.4.                        Business Day.  The term “Business Day(s)” shall
mean the individual or collective reference to any one or more calendar days,
excluding Saturday or Sunday or another day in which any of the national banks
located in the United States or the PRC are closed for business.
 

 
-3-

--------------------------------------------------------------------------------

 
Execution Copy

1.1.5.                        Class A Common Shares.  The term “Class A Common
Shares” shall mean  the 500,000,000 shares of Class A common stock authorized
for issuance by the Company pursuant  to its certificate of incorporation.
 
1.1.6.                        Class A Common Shares and Equivalents.  The term
“Class A Common Shares and Equivalents” shall mean the sum of (a) the aggregate
number of Class A Common Shares and (b) the aggregate number of Class A Common
Shares issuable upon conversion of the Series A Preferred Shares, if any, that
may be purchased by the Purchaser under this Agreement.
 
1.1.7.                        Class B Common Shares.  The term “Class B Common
Shares” shall mean  the 200,000,000 shares of Class B common stock authorized
for issuance by the Company pursuant to its certificate of incorporation.
 
1.1.8.                        Common Stock.  The term “Common Stock” shall refer
to either or both of the Class A Common Shares and Class B Common Shares that
have been authorized for issuance by the Company pursuant to its certificate of
incorporation.
 
1.1.9.                        Control.  The term “Control” (including the terms
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
 
1.1.10.                      Chinacomm Parties.  The term “Chinacomm Parties”
shall mean the collective reference to Chinacomm, Trussnet Gulfstream, Yunji,
Gulfstream Capital, Chinacomm Cayman, Qui, Yuan, Newtop, Thrive, and Chinacomm
Shanghai.
 
1.1.11.                      Due Diligence Investigation.  The term “Due
Diligence Investigation” shall mean consummation by the Purchaser of an
investigation of the business, assets and liabilities, financial condition,
legal and regulatory matters (including decisions and approvals of PRC
Regulatory Authorities) and prospects of each of the Company, Trussnet and the
Chinacomm Parties, including, without limitation, a review of all Financial
Statements (when furnished), and confirmation of the statements, warranties and
satisfaction of all conditions precedent contained in this Agreement and in each
of the Chinacomm Agreements; all of which investigation shall be satisfactory to
the Purchaser, in the exercise of its sole discretion.
 
1.1.12.                       Employment Agreement.  The term “Employment
Agreement” shall mean the five year employment agreement between the Company and
George Alvarez the execution of which shall be a condition precedent to the
closing of the Stock Purchase.
 
1.1.13.                       Financial Statements.  The term “Financial
Statements” shall mean the collective reference to: (a) the audited balance
sheets and statement of income or operations and statement of cash flows of the
Company as of June 30, 2006 and June 30, 2007 and for each of the two fiscal
years ended June 30, 2007, (b) the unaudited comparative balance sheets and
statements of income or operations and cash flows of the Company as at March 31,
2008 and for the nine months ended March 31, 2008;  (c) the unaudited balance
sheet as at June 30, 2008 and the unaudited consolidated statements of income or
operations and statement of cash flows of Trussnet and its consolidated
Subsidiaries from inception through the period ended June 30, 2008; and (d) if,
and only to the extent required under GAAP and Regulations S-X promulgated under
the Securities Act of 1933, as amended, (i) the audited balance sheets and
statements of income or operations and cash flows of Chinacomm as at December
31, 2006, and December 31, 2007, and (ii) the unaudited comparative balance
sheets and statements of income or operations and cash flows of Chinacomm as at
June 30, 2007 and June 30, 2008 and for the six months ended June 30, 2007 and
June 30, 2008.

 
-4-

--------------------------------------------------------------------------------

 
Execution Copy

1.1.14.                        Fully Diluted Basis.  The term “Fully Diluted
Basis” shall mean, with respect to the Person in question, the sum of: (a) the
aggregate number of issued and outstanding shares of capital stock or other
equity interests of such Person at any point in time, plus (b) such additional
shares of capital stock or other equity interests that would be issued and
outstanding on a fully-diluted basis, assuming: (i) the conversion into capital
stock (including without limitation, Class A Common Shares, Class B Common
Shares and Series A Preferred Shares) of all securities issued by such Person,
or (ii) the exercise of all options, warrants or other rights entitling any
holder to purchase shares of capital stock or other equity interests of such
Person.
 
1.1.15.                        GAAP.  The term “GAAP” means, at any time or for
any period in question, United States generally acceptable accounting principles
then in effect.
 
1.1.16.                        Knowledge.  The term “Knowledge” shall mean
actual knowledge after reasonable investigation.
 
1.1.17.                        Management Stockholders.  The term “Management
Stockholders” shall mean the collective reference to George Alvarez and the
other Persons listed on Schedule 3.8(a) to this Agreement.
 
1.1.18.                        Material Adverse Change.  The term “Material
Adverse Change” shall mean a change which results in a Material Adverse Effect.
 
1.1.19.                        Material Adverse Effect. The term “Material
Adverse Effect” shall mean: with respect to the Person in question: (i) a
material adverse effect (whether taken individually or in the aggregate with all
other such effects) on the financial condition, business, results of operations
or properties of such Person; or (ii) an effect which would materially impair
the Person’s ability to timely consummate the transactions contemplated under
this Agreement; or (iii) any event, circumstance or condition affecting a Person
which would prevent or materially delay the consummation of the transactions
contemplated under this Agreement.
 
1.1.20.                        Merger.   The term “Merger” shall mean the
merger, to be effected following the Closing of the Purchaser’s acquisition of
the Purchased Securities pursuant to this Agreement, all upon the terms and
conditions set forth in the Merger Agreement.
 
1.1.21.                        Merger Agreement.  The term “Merger Agreement”
shall mean the agreement and plan of merger in substantially the form of Exhibit
G annexed hereto and made a part hereof, pursuant to which a wholly-owned
acquisition subsidiary of the Purchaser will be merged into the Company, with
the Company as the surviving corporation of such merger, as a result of which
the Company will become a wholly-owned subsidiary of the Purchaser.
 
1.1.22.                        Merger Date.   The term “Merger Date” shall mean
the date that  the certificate of merger and articles of merger with respect to
the Merger shall have been filed with the appropriate filing authorities in the
State of Nevada.
 
1.1.23.                        MII.   The term “MII” shall mean the Ministry of
Information and Industry of the People’s Republic of China.
 

 
-5-

--------------------------------------------------------------------------------

 
Execution Copy

1.1.24.                        Preferred Stock.  The term “Preferred Stock”
shall refer to the Series A Preferred Shares and any other shares of preferred
stock of the Company authorized for issuance pursuant to its certificate of
incorporation.
 
1.1.25.                        Ordinary Course of Business.  The term “Ordinary
Course of Business” shall mean the course of business procedures and practices
consistent with past custom and practice (including with respect to quantity and
frequency).
 
1.1.26.                        PRC Regulatory Authorities.  The term “PRC
Regulatory Authorities” shall mean the collective reference to: (a) the MII, (b)
the State Agency of Foreign Exchange (“SAFE”), (b) the China Securities
Regulatory Commission (“CSRC”), and (c) any other agency or instrumentality of
the central PRC government and/or any Provincial governmental agency having
jurisdiction over Chinacomm and the Chinacomm Parties.
 
1.1.27.                        Person.  The term “Person” means an individual,
partnership, limited liability company, corporation, association, joint stock
company, trust, a joint venture, unincorporated organization, or any other type
of entity.
 
1.1.28.                        Purchased Securities.  The term “Purchased
Securities” shall mean the aggregate number of the Class A Common Shares and/or
Series A Preferred Shares that shall be purchased by the Purchaser in accordance
with the terms of this Agreement.
 
1.1.29.                        Purchaser Note.    The term “Purchaser Note”
shall have the meaning as is defined in Section 2.1.2(b) of this Agreement.
 
1.1.30.                        Requirement of Law.  The term “Requirement of
Law” shall mean, with respect to any Person, any judgment, statute, law, code,
act, order, writ, rule, ordinance, regulation, governmental consent or
governmental requirement, or determination or decree of any arbitrator, court,
or other governmental agency or administrative body, which now or at any time
hereafter may be applicable to and enforceable against the relevant Person,
work, or activity in question or any part thereof.
 
1.1.31.                        Sale of Control.   The term “Sale of Control”
means, with respect to any Party to this Agreement or any Trussnet Subsidiary,
the sale or transfer to any unaffiliated Person of securities of such Party or
Trussnet Subsidiary or of all or substantially all of the assets of such Party
or Trussnet Subsidiary, whether by merger, consolidation, combination, asset
sale, stock sale, tender offer or otherwise, in a transaction whereby the power
to elect a majority of the board of directors of such Party or Trussnet
Subsidiary shall be vested in such unaffiliated Person.
 
1.1.32.                        SEC.  The term “SEC” shall mean the United States
Securities and Exchange Commission.
 
1.1.33.                        Securities Act.  The term “Securities Act” shall
mean the Securities Act of 1933, as amended.

 
-6-

--------------------------------------------------------------------------------

 
Execution Copy

1.1.34.                        Series A Preferred Shares.  The term “Series A
Preferred Shares” shall mean the 25,000,000 shares of Series A Preferred Shares
of the Company authorized for issuance pursuant  to its certificate of
incorporation.
 
1.1.35.                        Tax or Taxes.  The term “Tax” or “Taxes” shall
mean any federal, state, local or foreign income, gross receipts, license,
payroll, employment, excise, severance, stamp, occupation, premium, windfall
profits, environmental, customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other tax of any kind whatsoever,
including any interest, penalty, or addition thereto, whether disputed or not.
 
1.1.36.                        Tax Return.  The term “Tax Return” shall mean any
return, declaration, report, claim for refund, or information return or
statement relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.
 
1.1.37.                        Transaction Expenses.  The term “Transaction
Expenses” shall mean and include all reasonable, actual, and documented
out-of-pocket expenses (including, without  limitation, all reasonable fees and
expenses of counsel, accountants, and investment bankers to a Party and its
Affiliates) incurred by a Party or on its behalf in connection with or related
to: (i) the authorization, preparation, negotiation, execution, and performance
of this Agreement; (ii) the preparation, printing, filing, and mailing of any
SEC Filings made or contemplated by that Party in connection with this Agreement
and the transactions envisioned hereunder, including, without limitation,
Purchaser’s proxy statement, the Company’s information statement relating to the
Merger and Purchaser’s registration statement on Form S-4 or Form F-4 to be
filed to register the ordinary shares of Purchaser or be issued in the Merger;
and (iii) all other matters related to the consummation of the transactions
contemplated under this Agreement.
 
1.1.38.                        WiMAX License Renewal.  The term “WiMAX License
Renewal” shall have the meaning set forth in Section 5.1.6 of this Agreement.
 
1.1.39.                        WiMAX License Renewal Date.   The term “WiMAX
License Renewal Date” shall be the date on which the MII shall have issued (by
its official seal or “chop”) the WiMAX License Renewal.
 
1.1.40.                        Accounting Terms and Determinations.  All
accounting terms used in this Agreement and not otherwise defined shall have the
meaning accorded to them in accordance with GAAP and, except as expressly
provided herein, all accounting determinations shall be made in accordance with
GAAP, consistently applied.  When used herein, the term “financial statements”
shall include the notes and schedules attached thereto.  The term “GAAP” means
generally accepted accounting principles consistently applied as in effect from
time to time.

 
-7-

--------------------------------------------------------------------------------

 
Execution Copy

1.2.           Interpretation.
 
1.2.1.                      Provision Not Construed Against Party Drafting
Agreement.  This Agreement is the result of negotiations by and between the
Parties, and each Party has had the opportunity to be represented by independent
legal counsel of its choice.  This Agreement is the product of the work and
efforts of all Parties, and shall be deemed to have been drafted by all
Parties.  In the event of a dispute, no Party hereto shall be entitled to claim
that any provision should be construed against any other Party by reason of the
fact that it was drafted by one particular Party.
 
1.2.2.                      Number and Gender.  Wherever from the context it
appears appropriate: (i) each term stated either in the singular or plural shall
include the singular and plural; and (ii) wherever from the context it appears
appropriate, the masculine, feminine, or neuter gender, shall each include the
others.
 
1.2.3.                      Incorporation of Exhibits and Schedules.  The
Exhibits and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof as if set out in full herein.
 
1.2.4.                      Article and Section Headings.  The article and
section headings used in this Agreement are inserted for convenience and
identification only and are not to be used in any manner to interpret this
Agreement.
 
1.3.           Severability.  Each and every provision of this Agreement is
severable and independent of any other term or provision of this Agreement.  If
any term or provision hereof is held void or invalid for any reason by a court
of competent jurisdiction, such invalidity shall not affect the remainder of
this Agreement.
 
1.4.           Entire Agreement.  This Agreement, and all Exhibits hereto and
all references, documents, or instruments referred to herein, contains the
entire agreement and understanding of the Parties hereto in respect to the
subject matter contained herein.  The Parties have expressly not relied upon any
promises, representations, warranties, agreements, covenants, or undertakings,
other than those expressly set forth or referred to in this Agreement and in the
Exhibits hereto.  This Agreement and the Exhibits hereto supersedes any and all
prior written or oral agreements, understandings, and negotiations between the
Parties with respect to the subject matter contained herein or therein.
 
1.5.           Additional Definitions and Interpretation Provisions.  For
purposes of this Agreement: (i) those words, names, or terms which are
specifically defined herein shall have the meaning specifically ascribed to
them; (ii) the words “hereof”, “herein”, “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
and not to any particular provision of this Agreement; (iii) all references to
designated “Articles”, “Sections”, and to other subdivisions are to the
designated Articles, Sections, and other subdivisions of this Agreement as
originally executed; (iv) all references to “Dollars” or “$” shall be construed
as being United States dollars; (v) the term “including” is not limiting and
means “including without limitation”; and (vi) all references to all statutes,
statutory provisions, regulations, or similar administrative provisions shall be
construed as a reference to such statute, statutory provision, regulation, or
similar administrative provision as in force at the Effective Date and as may be
subsequently amended.

 
-8-

--------------------------------------------------------------------------------

 
Execution Copy

 
ARTICLE II
THE PURCHASED SECURITIES
 
2.1.           The Purchased Securities, Purchase Price and Post-Closing Option.
 
2.1.1                      The Purchased Securities
 
(a)           On the Closing Date (as hereinafter defined) and subject  to the
terms and conditions set forth herein, the Purchaser shall purchase and acquire
and the Company shall sell to the Purchaser the Purchased Securities, including,
without limitation, an aggregate of 120,000,000 Class A Common Shares and
Equivalents.  Such Purchased Securities shall be evidenced by the Company’s
delivery to the Purchaser on the Closing Date of:
 
(i)           that number of Class A Common Shares determined by dividing (i)
the Cash Payment (as defined in Section 2.1.2(a) below) paid at Closing, by (ii)
$2.25; and
 
(ii)           that number of Series A Preferred Shares of the Company
determined by dividing (i) the principal amount of the Purchaser Note (as
defined in Section 2.1.2(b) below) delivered at Closing, by (ii) $10.00.
 
For the avoidance of doubt, if the Cash Payment at Closing is $105,000,000 and
the Purchaser Note is $165,000,000, then at Closing the Purchaser shall receive
from the Company an aggregate of 46,666,667 Class A Common Shares and an
aggregate of 16,500,000 Series A Preferred Shares, convertible into an
additional 73,333,333 Class A Common Shares.
 
(b)           Notwithstanding the provisions of Section 2.1.1(a) above, prior to
the Closing Date, the Purchaser may elect, by written notice to the Company, to
receive all of the Purchased Securities in the form of 120,000,000 Class A
Common Shares; in which event no Series A Preferred Shares shall be issued under
this Agreement by the Company.
 
(c)           To the extent that the Company does issue Series A Preferred
Shares, dividends on such Purchased Securities shall only be payable, as to
those Series A Preferred Shares which shall have been paid for in cash (at the
rate of $10.00 per Series A Preferred Share) by prepayment or payment of the
Purchaser Note.
 
2.1.2                       Purchase Price.  On the Closing Date, the Purchaser
shall pay to the Company a purchase price for the Class A Common Shares and
Equivalents equal to $2.25 per share, or $270,000,000 for all of the Purchased
Securities (the “Purchase Price”).   The Purchase Price shall be paid on the
Closing Date, in the following manner:
 
(a)           by wire transfer of immediately available funds (the “Cash
Payment”)  to an account designated by the Company and approved by Purchaser
such amount, net of all applicable commissions, that shall be not less than
$105,000,000 (the “Minimum Cash Payment”) and not more than $270,000,000 (the
“Maximum Cash Payment”); and

 
-9-

--------------------------------------------------------------------------------

 
Execution Copy

(b)           to the extent not paid in cash at Closing in accordance with
Section 2.1.2(a), above, the balance of the Purchase Price shall be paid by the
Purchaser’s delivery to the Company at Closing of the Purchaser’s non-interest
bearing promissory note due March 31, 2009 (the “Purchaser Note”); which
Purchaser Note:
 
(i)           to the extent not previously prepaid, shall be due and payable on
March 31, 2009 (the “Maturity Date”);
 
(ii)           shall be secured by a pledge to the Company of that number of
shares of the Purchased Securities which, when divided by the $2.25 per share
Purchase Price for Class A Common Shares and/or the $10.00 per share stated
value purchase price for Series A Preferred Shares, if any, shall equal the
principal amount of the Purchaser Note (the “Pledged Securities”), and held by
Horwitz, Cron & Jasper, P.L.C., counsel to the Company, as collateral agent (the
“Collateral Agent”) pursuant to the terms of the pledge agreement annexed hereto
as Exhibit H and made a part hereof (the “Pledge Agreement”);
 
(iii)           except only for the Pledged Securities, shall be non-recourse to
the Purchaser and the assets and properties of the Purchaser;
 
(iv)           shall be subject to full or partial mandatory prepayment in cash,
to the extent of any and all cash net proceeds received by the Purchaser from
the issuance and sale of any of its securities at any time or from time to time
prior to the Maturity Date;
 
(v)           shall provide that on any one or more occasion that the
outstanding principal amount of the Purchaser Note is prepaid in part and
reduced or paid in full, a corresponding amount of the Purchased Securities
(valued (A) as to the Class A Common Shares held under the Pledge Agreement at
$2.25 per share, and (B) as to any shares of Series A Preferred Shares held
under the Pledge Agreement, at the $10.00 per share purchase price) shall be
released by the Collateral Agent from the Pledge Agreement and delivered  to the
Purchaser;
 
(vi)           shall provide that, to the extent the Purchaser Note has not been
paid in full by the Maturity Date, the amount of the Purchased Securities then
being held under the Pledge Agreement which are not then subject to release and
delivery to the Purchaser pursuant to clause (v) above, shall be returned to the
Company for cancellation and the Purchaser Note shall be returned to the
Purchaser for cancellation, unless the Maturity Date shall have been extended by
mutual agreement of the Parties;
 
(vii)           shall provide that on the Closing Date, the Purchaser shall
deliver to the Collateral Agent the Pledged Securities, together with not less
than twenty stock powers duly executed by the Purchaser in blank; and
 
(viii)           shall be in the form of Exhibit I annexed hereto and made a
part hereof.

 
-10-

--------------------------------------------------------------------------------

 
Execution Copy

2.1.3                        Deliveries.  Against receipt of the Purchase
Price, on the Closing Date the Company shall deliver:
 
(a)           to the Purchaser, stock certificates evidencing legal and
beneficial ownership of such number of the Purchased Securities equal to the
Purchase Price that shall have been paid at the Closing by the Cash Payment
(calculated by dividing the Cash Payment paid at Closing by $2.25); and
 
(b)           to the Collateral Agent under the Pledge Agreement, the Purchaser
Note and stock certificates evidencing legal and beneficial ownership of such
number of the Pledged Securities equal to the Purchase Price that shall have
been paid as at the Closing by delivery of the Purchaser Note (calculated by in
accordance with Section 2.1.2(b)(ii) above).
 
2.1.4                      Per Share Price; Adjustments.  It is the mutual
intention of the Parties hereto that the per share purchase price of each of the
Class A Common Shares shall be $2.25 per share (the “Per Share Price”).  Such
number of Class A Common Shares and the Per Share Price shall be subject to
equitable adjustment in the event of any stock splits or recapitalizations by
the Company prior to the Closing Date that have been approved by the
Purchaser.  In addition, except for the Convertible Debentures permitted to be
issued by the Company prior to the Closing Date in accordance with Section 3.8
and Section 4.14 below, in the event that the Company shall, on any one or more
occasion, commencing from and after the date of this Agreement and ending on a
date which shall be the effective time of the Merger, issue or sell for cash any
of its Class A Common Shares or other securities convertible into or exercisable
for Class A Common Shares at a price per share that shall be less than $2.25,
the Per Share Price paid and payable by Purchaser shall be reduced to such lower
price, and the number of Class A Common Shares issued and issuable to the
Purchaser shall be correspondingly increased.   Notwithstanding the foregoing,
the provisions of this Section 2.1.4 shall not be applicable to, or subject to
adjustment by, either the transactions contemplated by the Merger Agreement or
the exercise of warrants outstanding as at the date of this Agreement entitling
the holders to purchase ordinary shares of the Purchaser
 
2.1.5                      Closing Payment and Class A Common Shares and
Equivalents.  On the Closing Date, the Purchaser shall pay the $270,000,000
Purchase Price in the manner set forth in Section 2.1.2 above and the Company
shall deliver to the Purchaser an aggregate of 120,000,000 Class A Common Shares
and Equivalents, after giving effect to the conversion of each Series A
Preferred Share purchased on the Closing Date into 4.4444 Class A
Common  Shares, calculated by dividing (a) the $10.00 per share stated value and
purchase price for each Series A Preferred Share, by (b) $2.25 per share (the
“Series A Preferred Conversion Ratio”).
 
2.1.6                      Minimum Percentage Ownership.  The Parties hereto do
hereby acknowledge and agree that, notwithstanding anything to the contrary,
express or implied, contained in this Agreement, after giving effect to the
transactions contemplated by this Agreement, on the Closing Date the Purchaser
shall purchase and own of record and beneficially that number of Class A Common
Shares and Equivalents and that number of Class B Common Shares as shall
represent not less than fifty-one (51%) of the aggregate voting power of all
voting securities of the Company, after giving effect to the acquisition of the
Purchased Securities by the Purchaser.

 
-11-

--------------------------------------------------------------------------------

 
Execution Copy

2.2.           Composition of the Purchased Securities.   Unless the Purchaser
shall elect, by written notice to the Company given not later than five (5) days
prior to the Closing Date, to purchase all of the Purchased Securities in the
form of 120,000,000 Class A Common Shares, the allocation of the Purchased
Securities among the Class A Common Shares and the Series A Preferred Shares
shall be as follows:
 
(a)           a Minimum Cash Payment of the Purchase Price of $105,000,000, in
exchange for an aggregate of  46,666,667 shares of Class A Common Shares at the
Per Share Price of $2.25 per share;
 
(b)           the balance of the Purchased Securities to be represented by the
purchase of up to 16,500,000 Series A Preferred Shares at a stated value and
purchase price of $10.00 per Series A Preferred Share; with (i) such Series A
Preferred Shares paid by issuance of the Purchaser Note, and (ii) each Series A
Preferred Share convertible by the holder at any time by the holder into 4.4444
Class A Common Shares, based on the Series A Preferred Conversion Ratio, and
shall contain such other terms and conditions as are set forth on Exhibit F
annexed hereto and made a part hereof; and
 
(c)           the issuance of the number of the Class B Common Shares referred
to in Section 2.3 below.
 
2.3.           Issuance of Class B Common Shares.   In consideration for its
purchase of the Purchased Securities, on the Closing Date, the Company shall
issue to the Purchaser, for $0.001 per share, that number of the Class B Common
Shares which, when coupled with the number of Class A Shares and any Series A
Preferred Shares purchased by the Purchaser on the Closing Date, shall represent
as of the Closing Date, not less than fifty-one percent (51%) of the aggregate
voting power of the Company, represented by all Class A Shares, Series A
Preferred Shares and Class B Common Shares of the Company, that are or would be
outstanding on a Fully-Diluted Basis after giving effect to such issuance (the
“Purchaser’s Class B Shares”).
 
2.4           Failure to Consummate Purchase.  If at any time prior to the
Closing, the Purchaser believes that it is unable to consummate the purchase of
the Purchased Securities, then the Purchaser shall promptly notify the Company
in writing of its intent to terminate this Agreement. Upon receipt of such
notice, this Agreement shall be null and void, and none of the Parties hereto
shall have any further liability to the other.
 
2.5.           Closing.  Subject to the terms and conditions of this Agreement,
the closing of the Stock Purchase (the “Closing”) shall take place at the law
office of Hodgson Russ LLP, 1540 Broadway, 24th floor, New York, New York 10036,
as soon as practicable after all conditions to Closing under this Agreement are
satisfied, but in no event later than a date which shall be five (5) Business
Days following the WiMAX License Renewal Date (the “Closing Date”), subject to
extension of such Closing Date by mutual agreement of both Parties.  In the
event the Closing has not taken place as of the Closing Date, as the same may be
extended, then at the option of the Company, this Agreement shall terminate and
shall thereafter be null and void.

 
-12-

--------------------------------------------------------------------------------

 
Execution Copy

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND TRUSSNET
 
The Company and Trussnet hereby do hereby jointly and severally represent and
warrant to the Purchaser that upon execution of this Agreement and at Closing
(each representation as to the Chinacomm Parties is made to the best Knowledge
of the Company and Trussnet):
 
3.1.           Organization and Good Standing.  Each of the Company, Trussnet
and the Chinacomm.  Parties  are entities duly organized, validly existing and
in good standing under the laws of their respective States or countries of
organization, all as set forth on Schedule 3.1 to this Agreement.
 
3.2.           Subsidiaries.  The only direct subsidiary of the Company is
Trussnet.  Trussnet is a corporation duly organized, validly existing and in
good standing under the laws of the State of Nevada.  Schedule 3.2 to this
Agreement sets forth: (a) the names, (b) the authorized, issued and outstanding
shares of capital stock or other equity of Trussnet and of each of the direct
and indirect subsidiaries of Trussnet and all Chinacomm Parties, and (c) the
record and beneficial owners of such capital stock or other equity.
 
3.3.           Authorization and Approvals.
 
(a)           Each of the Company, Trussnet and the Chinacomm Parties have the
requisite corporate power and authority and have obtained all requisite
licenses, permits, franchises, approvals and consents necessary (i) to own and
operate its properties and to carry on its business as now being conducted, and
(ii) to enter into and carry out the terms and conditions of this Agreement, as
well as all transactions contemplated hereunder.  All corporate proceedings have
been taken and all corporate authorizations have been secured which are
necessary to authorize the execution, delivery and performance by the Company,
Trussnet and the Chinacomm Parties of this Agreement.  This Agreement has been
duly and validly executed and delivered by the Company and Trussnet and
constitutes the valid and binding obligation of the Company and Trussnet,
enforceable against each of them in accordance with its terms.
 
(b)           On or before the Closing Date, each of the Chinacomm Parties have
or shall have executed an agreement in the form of Exhibit J annexed hereto (the
“Chinacomm Parties Consent Agreement”), pursuant to which each of the Chinacomm
Parties shall have approved this Agreement and shall have consented all of the
transactions contemplated hereby.
 
3.4.           Effect of Agreement.  As of the Closing, the consummation by any
of the Company, Trussnet and the Chinacomm Parties of the transactions
contemplated hereby and by the Chinacomm Agreements, including the execution,
delivery and consummation of this Agreement, will comply with all applicable law
and will not:
 
(a)           Violate any Requirement of Law applicable to or binding upon the
Purchaser, the  Company, Trussnet or any of the Chinacomm Parties;

 
-13-

--------------------------------------------------------------------------------

 
Execution Copy

(b)           Violate: (i) the terms of the Articles of Incorporation or Bylaws
of the Company, Trussnet and the Chinacomm Parties; or (ii) any material
agreement, contract, mortgage, indenture, bond, bill, note, or other material
instrument or writing binding upon the Company, Trussnet and the Chinacomm
Parties or to which any of the Company, Trussnet and the Chinacomm Parties is
subject;
 
(c)           Accelerate or constitute an event entitling the holder of any
indebtedness of  any of the Company, Trussnet and the Chinacomm Parties to
accelerate the maturity of such indebtedness or to increase the rate of interest
presently in effect with respect to such indebtedness; or
 
(d)           Result in the breach of, constitute a default under, constitute an
event which with notice or lapse of time, or both, would become a default under,
or result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of any of the Company, Trussnet
and the Chinacomm Parties under any agreement, commitment, contract (written or
oral) or other instrument to which any of the Company, Trussnet and the
Chinacomm Parties is a party or by which it is bound or affected.
 
3.5.           Consents and WiMAX License.
 
(a)           All consents, approvals or other authorizations or notices,
required by any state or federal regulatory authority or other Person or entity,
including all PRC Regulatory Authorities,  in order to permit the Purchaser, the
Company, Trussnet and the Chinacomm Parties to consummate the transactions
contemplated by this Agreement and the Chinacomm Agreements and to enable the
Company, Trussnet and the Chinacomm Parties to operate their respective
businesses, including the construction, installation and operation of the
Wireless Installations under the WiMAX License have been obtained and are in
full force and effect.
 
(b)           On or before the Closing Date, the MII or other applicable PRC
Regulatory Authority shall have renewed the WiMAX license granted to Chinacomm
for a minimum of not less than three years, and such WiMAX License, as so
renewed shall be in compliance with the requirements of the PRC Regulatory
Authorities.
 
3.6.           Legal Proceedings.  There are no legal, administrative, arbitral
or other actions, claims, suits or proceedings or investigations instituted or
pending or, to the Knowledge of the Company’s management, threatened against any
of the Company, Trussnet and the Chinacomm Parties, or against any property,
asset, interest or right of any of the Company, Trussnet and the Chinacomm
Parties, that might reasonably be expected to have a Material Adverse Effect or
that might reasonably be expected to threaten or impede the consummation of the
transactions contemplated by this Agreement.
 
3.7.           Regulatory Compliance.  Neither the Company, Trussnet nor, to the
best Knowledge of the Company and Trussnet, any of the Chinacomm Parties have
violated any Requirement of Law, the violation of which would be reasonably
likely to have a Material Adverse Effect.  All filings of the Company with the
SEC have been filed in a timely fashion and are accurate and complete in all
material respects.

 
-14-

--------------------------------------------------------------------------------

 
Execution Copy

3.8.           Capitalization; Transactions with Trussnet Delaware.
 
(a)           The Company is authorized to issue 500,000,000 Class A Common
Shares, 200,000,000 Class B Common Shares and 25,000,000 Series A Preferred
Shares.  Immediately prior to the Closing, the Company shall have no more than
133,485,509 Class A Common Shares issued and outstanding on a Fully Diluted
Basis calculated as follows: (i) 86,117,088 Class A Common Shares issued and
outstanding plus, plus (ii) up to 47,368,421 Class A Common Shares, issuable in
the event the Company issues up to $45,000,000 in convertible debentures,
convertible at $.95 per share (the “Convertible Debentures”).  As of the date of
this Agreement, the Company has issued approximately $27,000,000 of such
Convertible Debentures.  The Company and the Purchaser hereby agree that up to
and including the Closing Date, the Company shall have the right to issue up to
$45,000,000, in the aggregate, in Convertible Debentures.  The Company has
issued, or immediately prior to Closing the Company shall issue, to George
Alvarez and the other Persons listed on Schedule 3.8(a) to this Agreement (the
“Class B Holders”) an aggregate of 66,909,088 Class B Common Shares.  All of the
issued and outstanding Class A Common Shares, Class B Common Shares and the
Convertible Debentures have been duly authorized and are validly issued, fully
paid, and non-assessable.  Other than the Convertible Debentures and the
transactions contemplated hereby, there are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other contracts or commitments that could require the
Company to issue, sell, or otherwise cause to become outstanding any of its
capital stock.
 
(b)           The capitalization of each of Trussnet and the Chinacomm Parties
is set forth on Schedule 3.8(b) to this Agreement.  All of the issued and
outstanding shares of capital stock or other securities of Trussnet and, to the
Knowledge of the Company and Trussnet, the Chinacomm Parties have been duly
authorized and are validly issued, fully paid, and non-assessable.  Other than
the transactions contemplated hereby and by the Chinacomm Agreements, there are
no outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, or other contracts or commitments
that could require Trussnet or any of the Chinacomm Parties to issue, sell, or
otherwise cause to become outstanding any of its capital stock or any other
equity.
 
(c)           Annexed hereto as Schedule 3.8(c) is a description of (i) all of
the assets and personnel of Trussnet Delaware that has heretofore been
transferred, or as at the Closing Date will have been transferred, to Trussnet,
(ii) all loans, services and other products heretofore provided by Trussnet
Delaware to Trussnet and/or the Company for or on behalf of the Company or
ChinaComm, and (iii) all accounts payable and other amounts owing as at the date
hereof and as at the Closing Date by the Company or Trussnet to Trussnet
Delaware; all of which amounts and obligations have been incurred in the
Ordinary Course of Business.
 
3.9.           The Purchased Securities.  The Purchased Securities (including
the Class A Common Shares issuable upon conversion of the Series A Preferred
Shares) and the Class B Common Shares will, upon issuance, be duly authorized,
legally and validly issued, fully paid and non-assessable, and free and clear of
all liens, mortgages, pledges, and other encumbrances of any nature, unless
expressly provided herein to the contrary.
 

 
-15-

--------------------------------------------------------------------------------

 
Execution Copy

3.10.                      Employee Benefit Plans.  Neither the Company nor
Trussnet have any labor union contract, bonus, pension, profit-sharing,
retirement, deferred compensation, savings, stock purchase, stock option,
hospitalization, insurance or other plan providing employees benefits,
employment, agency, consulting or similar contract (“Employee Benefit Plans”)
which cannot be terminated in thirty (30) days or less, without cost, other than
the Employment Agreement of George Alvarez.  The Company and Trussnet reserve
the right to establish Employee Benefit Plans in the future.
 
3.11.                      Permits and Licenses.  The Company and Trussnet and
to the best Knowledge of the Company and Trussnet, the Chinacomm Parties have
all licenses and permits (federal, state and local) required by governmental
authorities to own, operate and carry on their respective business as now being
conducted, and such licenses and permits are in full force and effect.  No
violations are or have been recorded in respect to the licenses or permits,
included but not limited to fire and health and safety law violations, and no
proceeding is pending or threatened looking toward the revocation or limitation
of any of them.
 
3.12.                      Chinacomm Transaction.
 
3.12.1.                      Controlled Entities.  The Chinacomm Agreements
require the formation of certain entities, including Trussnet Gulfstream and
Gulfstream Capital and the formation of two wholly owned foreign investment
enterprises or WOFEs (as previously defined).  Trussnet Gulfstream and
Gulfstream Capital are or will be 100% owned subsidiaries of Trussnet, and
Chinacomm Cayman, Chinacomm Shanghai and Yunji are or on the Closing Date shall
be partially-owned subsidiaries of Trussnet.  Such Chinacomm Parties are
sometimes collectively referred to herein as the “Trussnet Subsidiaries”.
 
3.12.2.                      Performance.  The Company shall cause $196,000,000
of the proceeds received under this Agreement to: (i) be used to discharge the
obligation of Gulfstream Capital that it invest $196,000,000 in Chinacomm
Cayman; and (ii) assure that upon completion of this investment by Gulfstream,
that these funds be used as contemplated by the Chinacomm Agreements.  The
balance of the proceeds shall be used for the payment of commissions and general
working capital, in such amounts as are set forth on Schedule 3.12.2 annexed to
this Agreement.
 
3.13.                      Material Agreements.  Except as otherwise disclosed
herein, each of the Company, Trussnet and, to the best Knowledge of the Company
and Trussnet, the Chinacomm Parties, is not a party to any material agreement,
the failure to perform of which would have a Material Adverse Effect upon any of
the Company, Trussnet or such Chinacomm Parties.
 
3.14.                      Insurance Policies.  All insurance policies
maintained by each of the Company, Trussnet and, to the best Knowledge of the
Company and Trussnet, the Chinacomm Parties on its assets, business, officers
and personnel provide adequate and sufficient liability and property damage
coverage commensurate with the business practices of any of the Company,
Trussnet and, to the best Knowledge of the Company and Trussnet, the Chinacomm
Parties.  To the best Knowledge of the Company, each of the Company, Trussnet
and, to the best Knowledge of the Company and Trussnet, the Chinacomm Parties
does not conduct any business which would result in the cancellation of, or a
material increase in the premiums, for any of its insurance policies.
 

 
-16-

--------------------------------------------------------------------------------

 
Execution Copy

3.15.                      Environmental Matters.  With regard to matters of
environmental compliance: each of the Company, Trussnet and, to the best
Knowledge of the Company and Trussnet, the Chinacomm Parties has conducted and
is conducting its business, and has used and is using its properties, whether
currently owned, operated or leased or owned, operated or leased by the Company
in compliance with all applicable PRC and United States federal, and state and
local environmental laws and regulations, except where the failure to comply
with such laws and regulations, in the aggregate, has not had and could not have
a Material Adverse Effect on the condition (financial or otherwise), business or
properties of the Company, Trussnet or, to the best Knowledge of the Company and
Trussnet, any of the Chinacomm Parties.
 
3.16.                      Undisclosed Liabilities.  Neither the Company,
Trussnet nor, to the best Knowledge of the Company and Trussnet, the Chinacomm
Parties  have any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes, except for: (i) liabilities set forth in the Financial
Statements, and (ii) liabilities which have arisen after the date of the
Financial Statements in the Ordinary Course of Business (none of which results
from, arises out of, relates to, is in the nature of, or was caused by any
breach of contract, breach of warranty, tort, infringement, or violation of
law).
 
3.17.                      Material Defaults.  Neither the Company, Trussnet
nor, to the best Knowledge of the Company and Trussnet, the Chinacomm Parties is
in default, or alleged to be in default, under any material agreement, contract,
lease, mortgage, commitment, instrument or obligation, and to the best Knowledge
of the Company and Trussnet of no other party to any agreement, contract, lease,
mortgage, commitment, instrument or obligation to which the Company is a party
is in default thereunder, which default would have a Materially Adversely Effect
upon the properties, assets, business or prospects of the Company, Trussnet or
the Chinacomm Parties.
 
3.18.                      Tax Returns and Disputes.  The Company and Trussnet,
and to the best Knowledge of the Company and Trussnet, each of the Chinacomm
Parties, has: (a) filed all Tax Returns (PRC and United States federal, state
and local) required to be filed by it, (b) all such Tax Returns filed are
complete and accurate in all material respects, and (c) the applicable taypayer
has paid all Taxes shown to be due and payable on the returns or any assessments
or penalties received by it and all other Taxes (PRC and United States federal,
state and local) due and payable by it.  The Company and Trussnet, and to the
best Knowledge of the Company and Trussnet, each of the Chinacomm Parties, has
collected and withheld all Taxes which it has been required to collect or
withhold and has timely submitted all such collected and withheld amounts to the
appropriate authorities.  The Company and Trussnet, and to the best Knowledge of
the Company and Trussnet, each of the Chinacomm Parties, is in compliance with
the back-up withholding and information reporting requirements under the Code
and any state, local or foreign laws, and the rules and regulations thereunder.
 
3.19.                      Financial Condition.  On or before the Closing Date,
the Company and Trussnet shall deliver and cause to be delivered to the
Purchaser all of the Financial Statements.  The Financial Statements of the
Company and Trussnet, and to the best Knowledge of the Company and Trussnet,
each of the Chinacomm Parties, present fairly the financial position, results of
operations and cash flows of the Company for the fiscal period then ended and
were prepared in accordance with United States generally accepted accounting
principles (“GAAP”), except with respect to the Financial Statements of
Chinacomm, the same have been prepared in accordance with either GAAP or
auditing standards accepted in the European Union.  The Purchaser acknowledges
that the Company and Trussnet have changed their fiscal year end from June 30th
to December 31st.
 

 
-17-

--------------------------------------------------------------------------------

 
Execution Copy

3.20.                      No Adverse Change.  Since December 31, 2007 there has
been no Material Adverse Change in the business, financial condition, results of
operations, assets, or liabilities of the Company, Trussnet and, to the best
Knowledge of the Company and Trussnet, each of the Chinacomm Parties.
 
3.21.                      Disclosure.  The representations and warranties:
(a) of the Company and Trussnet  contained in this Agreement and in any
agreement, certificate, affidavit, statutory declaration or other document
delivered or given by the Company or Trussnet pursuant to this Agreement, and
(b) to the best Knowledge of the Company and Trustnet, of any of the Chinacomm
Parties contained in any of the Chinacomm Agreements or in any other agreement,
certificate, affidavit, statutory declaration or other document delivered or
given by any of the Chinacomm Parties pursuant to this Agreement or any
Chinacomm Agreements are true and correct and do not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained in such representations and warranties not misleading
to the Purchaser.
 
3.22.                      Advice of Changes.  Between the Effective Date and
the Closing Date, the Company and Trussnet shall promptly advise the Purchaser
in writing of any fact, the occurrence of which would render any representation
or warranty contained in this Agreement to be materially untrue.
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser hereby represents and warrants to the Company as follows upon
execution of this Agreement and at Closing:
 
4.1.           Organization and Good Standing.  The Purchaser is a corporation
duly organized, validly existing and in good standing under the laws of the
Cayman Islands.
 
4.2.           Authorization.  The Purchaser has full power and authority to
execute and deliver this Agreement and to perform its obligations
hereunder.  This Agreement constitutes the valid and legally binding obligation
of the Purchaser, enforceable in accordance with its terms and conditions.  The
Purchaser need not give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any government or governmental agency in
order to consummate the transactions contemplated by this Agreement, other than
the Proxy Statement which the Purchaser shall, prior to the Closing Date,
distribute to its sharesholders in order to obtain the consent of its
shareholders to the transactions contemplated by this Agreement.
 
4.3.           Operation of Business.  The Purchaser has the requisite corporate
power and authority and all requisite licenses, permits and franchises necessary
to own and operate its properties and to carry on its business as now being
conducted.
 
4.4.           Execution of Agreement.  The Purchaser has the requisite
corporate power and authority and (except for approval of Purchaser’s
shareholders) has obtained all approvals and consents necessary to enter into
and carry out the terms and conditions of this Agreement, as well as all
transactions contemplated hereunder.  All corporate proceedings have been taken
and all corporate authorizations have been secured which are necessary to
authorize the execution, delivery, and performance by the Purchaser of this
Agreement.  This Agreement has been duly and validly executed and delivered by
the Purchaser and constitutes the valid and binding obligations of the
Purchaser, enforceable in accordance with the respective terms.
 

 
-18-

--------------------------------------------------------------------------------

 
Execution Copy

4.5.           Effect of Agreement.  As of the Closing, the consummation by the
Purchaser of the transactions herein contemplated, including the execution,
delivery and consummation of this Agreement, will comply with all applicable law
and will not:
 
(a)           Violate any Requirement of Law applicable to or binding upon the
Purchaser;
 
(b)           Violate: (i) the terms of the Articles of Incorporation or Bylaws
of the Purchaser; or, (ii) any material agreement, contract, mortgage,
indenture, bond, bill, note, or other material instrument or writing binding
upon the Purchaser or to which the Purchaser is subject;
 
(c)           Result in the breach of, constitute a default under, constitute an
event which with notice or lapse of time, or both, would become a default under,
or result in the creation of any lien, security interest, charge or encumbrance
upon any of the assets or any other properties of the Purchaser under any
agreement, commitment, contract (written or oral) or other instrument to which
the Purchaser is a party or by which it is bound or affected.
 
4.6.           Consents.  No consents, approvals or other authorizations or
notices, other than those which have been obtained and are in full force and
effect, are required by any state or federal regulatory authority or other
Person or entity in connection with the execution and delivery of this
Agreement  and the performance of any obligations contemplated hereunder.
 
4.7.           Legal Proceedings.  There are no legal, administrative, arbitral
or other actions, claims, suits or proceedings or investigations instituted or
pending or, to the Knowledge of the Purchaser’s management, threatened against
the Purchaser, or against any property, asset, interest or right of the
Purchaser, that might reasonably be expected to have a Material Adverse Effect
or that might reasonably be expected to threaten or impede the consummation of
the transactions contemplated by this Agreement.
 
4.8.           Regulatory Compliance.  To the best Knowledge of the Purchaser,
it has not violated any Requirement of Law, the violation of which would be
reasonably likely to have a Material Adverse Effect.  Further, the Purchaser is
not an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940.
 
4.9.           Purchase for Investment.  The Purchaser is not acquiring the
Purchased Securities with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act.
 
4.10.         Disclosure.  The representations and warranties of the Purchaser
contained in this Agreement and in any agreement, certificate, affidavit,
statutory declaration or other document delivered or given pursuant to this
Agreement are true and correct and do not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained in such representations and warranties not misleading to the Company.
 
4.11.         Advice of Changes.  Between the Effective Date and the Closing
Date the Purchaser shall promptly advise the Company in writing of any fact
which, if existing or known at the Effective Date, would have been required to
be set forth or disclosed in or pursuant to this Agreement or of any fact which,
if existing or known at the Effective Date, would have made any of the
representations untrue.
 

 
-19-

--------------------------------------------------------------------------------

 
Execution Copy

4.12.         Due Diligence.  The Purchaser is an accredited investor within the
meaning of the Securities Act and its management is sophisticated and
experienced in transactions such as the Stock Purchase.  The Purchaser has
commenced its Due Diligence Investigation and, as at the date of this Agreement,
but subject at all times to completion of its Due Diligence Investigation in
accordance with the provisions of Section 5.1.8 of this Agreement, the Purchaser
has no reason to believe that any of the representations and warranties of the
Company are misleading or inaccurate in any material respect.  The decision by
the Purchaser to execute this Agreement is based upon the representations and
warranties of the Company and Trussnet set forth in this Agreement being true
and correct in all material respects as at the date of this Agreement and as at
the Closing Date, and is not based upon any verbal statements or representations
made by any Person Affiliated with the Company or Trussnet.   The obligations of
the Purchaser to acquire the Purchased Securities or otherwise consummate the
transactions contemplated by this Agreement is and shall at all times be subject
to completion by the Purchaser of a satisfactory Due Diligence Investigation.
 
4.13.         Restricted Securities.  The Purchaser hereby acknowledges that the
Purchased Securities shall constitute restricted securities within the meaning
of the Securities Act and that all certificates evidencing the Purchased
Securities shall contain a restrictive legend prohibiting transfer without a
legal opinion or the availability of an exemption under the registration
requirements of the Securities Act.
 
4.14           Sale of Additional Debentures.  The Purchaser acknowledges that
between the date of this Agreement and the Closing Date, the Company shall have
the right (but not the obligation) to issue and sell up to $45,000,000 of
Convertible Debentures (inclusive of all Convertible Debenture previously
issued), as contemplated by Section 3.8(a) above.
 
 
ARTICLE V
CONDITIONS TO CLOSING
 
5.1.           The satisfaction of the following conditions shall be a condition
precedent to the obligation of the applicable Party to consummate the
transactions contemplated by this Agreement:
 
5.1.1.                      Purchaser’s Shareholder Approval; Limited
Redemptions.   A condition to the obligation of the Purchaser to consummate the
transactions contemplated by this Agreement shall be both:
 
(a)          the approval of this Agreement and all of the transactions
contemplated hereby and by the Chinacomm Agreements by the holders of a majority
of the issued and outstanding publicly traded ordinary or common shares of the
Purchaser that vote at an extraordinary general meeting of shareholders of the
Purchaser as required by the Purchaser’s governing documents and applicable
United States corporate and securities laws; and
 
(b)           the election by holders of not more than the holders of 5% of such
publicly traded ordinary or common shares of the Purchaser to seek rescission or
redemption of their investment in the Purchaser and a return of their allocable
portion of the Purchaser’s trust fund.
 

 
-20-

--------------------------------------------------------------------------------

 
Execution Copy

The Purchaser has represented to the Company that, as a foreign private issuer,
it is not required to comply with the shareholder solicitation and proxy
requirements of Section 14 of the Securities Exchange Act of 1934 (the “Exchange
Act”), however, the Purchaser has further represented that it is the intention
of the Purchaser to solicit its shareholders with proxy materials in substantial
compliance with Section 14 of the Exchange Act.
 
5.1.2.                      Employment Agreement.  A condition to the obligation
of the Company and Trussnet to consummate the transactions contemplated by this
Agreement shall be the execution of an Employment Agreement with George Alvarez,
President of the Company.  Such agreement shall be in form and substance
acceptable to the Purchaser.
 
5.1.3.                      Company, Trussnet and Chinacomm Parties
Representations.  A condition to the obligation of the Purchaser to consummate
the transactions contemplated by this Agreement shall be that all
representations and warranties of the Company and Trussnet contained in this
Agreement and in the Chinacomm Agreements shall be or remain true and correct as
of the Closing Date and no Material Adverse Changes to the Company, Trussnet or
any of the Chinacomm Parties shall have occurred.
 
5.1.4.                      Purchaser’s Representations.  A condition to the
obligation of the Company and Trussnet to consummate the transactions
contemplated by this Agreement shall be that all representations and warranties
of the Purchaser contained in this Agreement shall be or remain true and correct
as of the Closing Date and there are no Material Adverse Changes to the
Purchaser occurring since the Effective Date.
 
5.1.5                       Consents.  A condition to the obligation of the
Purchaser to consummate the transactions contemplated by this Agreement shall be
the receipt of all required third party consents and approvals, including,
without limitation, all consents and approvals of PRC Regulatory
Authorities.  In addition, the Chinacomm Parties Consent Agreement shall have
been duly executed by all Chinacomm Parties and delivered to the Purchaser.
 
5.1.6.                      Officers Certificate.  A condition to the obligation
of the Purchaser to consummate the transactions contemplated by this Agreement
shall be that an executive officer of the Company and Trussnet shall deliver a
certificate at Closing to the effect, that to his Knowledge, the conditions set
forth in Section 5.1.3 and Section 5.1.5 have been satisfied.  A condition to
the obligation of the Company and Trussnet to consummate the transactions
contemplated by this Agreement shall be that an executive officer of the
Purchaser shall deliver a certificate at Closing to the effect, that to his
Knowledge, the conditions set forth in Section 5.1.1 and Section 5.1.4 have been
satisfied.
 
5.1.6                      WiMAX License Renewal.  A condition to the obligation
of the Purchaser to consummate the transactions contemplated by this Agreement
shall be that on or before the Closing Date: (a) the MII or other applicable PRC
Regulatory Authority shall have renewed the WiMAX License previously granted to
Chinacomm for a minimum of not less than three (3) years, (b) such WiMAX
License, as so renewed shall provide, by its terms, that absent a breach or
default by Chinacomm which is not properly cured, the MII or such other PRC
Regulatory Authority shall automatically renew such WiMAX License at the
expiration of its term for additional successive periods of not less than three
years each, (c) such WiMAX License, as so renewed, shall permit Chinacomm and
the other Chinacomm Parties to install, operate and maintain the Wireless
Installations for the duration of such WiMAX License and all renewal thereof,
and (d) such WiMAX License, as so renewed, contain such other terms and
conditions as shall be acceptable to the Purchaser (collectively, the “WiMAX
License Renewal”).

 
-21-

--------------------------------------------------------------------------------

 
Execution Copy

5.1.7                      Financial Statements.  A condition to the obligation
of the Purchaser to consummate the transactions contemplated by this Agreement
shall be that on or before the date of mailing its Proxy Statement to its
shareholders, as contemplated by Section 5.1.1 above, the Purchaser shall have
received all of the Financial Statements required under Regulation S-X as
promulgated under the Securities Act; all of which Financial Statements shall be
included in the Proxy Statement and all of which shall be satisfactory to
Purchaser in the exercise of its sole discretion.
 
5.1.8                      Due Diligence Investigation.  A condition to the
obligation of the Purchaser to consummate the transactions contemplated by this
Agreement shall be that on or before the date of mailing its Proxy Statement to
its shareholders, as contemplated by Section 5.1.1 above, the Purchaser shall
have completed a satisfactory Due Diligence Investigation.
 
5.1.9                      Legal Opinions.  A condition to the obligation of the
Purchaser to consummate the transactions contemplated by this Agreement shall be
that on or before the Closing Date, the Purchaser shall have received a
favorable legal opinion from:
 
(a)           Horwitz, Cron & Jasper, P.L.C., as to matters only with respect to
the Company, Trussnet, Gulfstream Capital, Chinacomm Cayman and Chinacomm
Shanghai that are set forth in Sections 3.1, 3.2, 3.3, 3.4(b), 3.6, 3.8 and 3.9
of this Agreement, provided, that such counsel may rely upon the separate
opinions of Cayman Island, Seychelles and Hong Kong legal counsel, as
applicable;
 
(b)           Han Kun Law Offices, Beijing, PRC, counsel to Chinacomm, as to
(i) consummation of all of the Chinacomm transactions contemplated by the
Chinacomm Agreements, (ii) the obtaining by Chinacomm, Trussnet Gulfstream, and
Yunji of all required approvals and consents from all PRC Regulatory Authorities
having jurisdiction over such Chinacomm Parties; and (iii) the validity and
enforceability of the WiMAX License, as so renewed in accordance with Section
5.1.6 above; and
 
(c)           Global Law Office, Beijing, PRC, counsel to Trussnet, as to the
validity and compliance with Applicable Laws in the PRC of the Chinacomm
Agreements and the VIE joint venture structure contemplated thereby, and such
other matters as the Purchaser may reasonably request.
 
5.1.10                      Purchaser Legal Opinion.  A condition to the
obligation of the Company and Trussnet to consummate the transactions
contemplated by this Agreement shall be that on or before the Closing Date, the
Company and Trussnet shall have received a favorable legal opinion from Hodgson
Russ LLP, counsel to the Purchaser, with respect to the matters set forth in
Sections 4.1, 4.2, 4.4 and 4.5(b) of this Agreement provided, that such counsel
may rely upon a separate legal opinion of Maples and Calder, Cayman Island
counsel to the Purchaser.
 
5.1.11                      Purchaser Board Approval.  A condition to the
obligation of the Company and Trussnet to consummate the transactions
contemplated by this Agreement shall be that on or before 5:00 P.M. (California
time) on a date which shall be not more than three (3) Business Days following
the date of execution of this Agreement by all of the Parties, the Purchaser or
its legal counsel shall have confirmed in writing to the Company and its counsel
by email or facsimile transmission that the board of directors of the Purchaser
shall have approved this Agreement and the transactions contemplated hereby.

 
-22-

--------------------------------------------------------------------------------

 
Execution Copy

5.1.12                      Minimum Funding of the Company.   A condition to the
respective obligations of each of the Purchaser and the Company to consummate
the transactions contemplated by this Agreement, shall be that on or before the
Closing Date, an aggregate of not less than $210,000,000 paid in cash or by wire
transfer of immediately available funds shall have been invested in the Company,
including, without limitation: (a) additional cash proceeds in excess of the
$105,000,000 Minimum Cash Purchase Price funded by the Purchaser on the Closing
Date as part of the aggregate Purchase Price for the Purchased Securities,
and/or (b) the net proceeds from the Additional Investment, if funded on the
Closing Date on terms and conditions that are acceptable to the Parties hereto.
 
5.1.13                      The Merger Agreement.  A condition to the obligation
of the Purchaser to consummate the transactions contemplated by this Agreement
shall be that on or before the Closing Date, each of the Company, the Purchaser
and the Company Principal Stockholders shall have executed and delivered the
Merger Agreement.
 
 
ARTICLE VI
COVENANTS OF THE PARTIES
 
6.1.           Full Access.  During the period from the Effective Date of this
Agreement to the Closing, the Company shall, upon reasonable notice, afford to
the Purchaser and its representatives (including, without limitation, officers
and employees of the Purchaser and counsel, accountants and other professionals
retained by the Purchaser), such access during normal business hours to its
books, records, properties and such other information as the Purchaser may
reasonably request for the purpose of conducting any review or investigation
reasonably related to the transactions contemplated hereby, provided that such
access shall not interfere with the normal business operations of the Company.
 
6.2.           Disclosure Assistance.  Each Party shall fully cooperate with the
other Party in the preparation of all documentation required to be filed with
the SEC (including all exhibits and amendments thereto) in connection with the
Stock Purchase and to provide all information requested by the SEC or any other
regulatory party.  The Parties shall cooperate with one another in making public
announcements concerning the transactions contemplated hereby; provided, that no
such announcements shall be made by any Party until the condition specified in
Section 5.1.12 of this Agreement shall have been satisfied..  The Purchaser
hereby represents that it has commenced the preparation of proxy materials to be
delivered to its shareholders seeking approval of the Stock Purchase.
 
6.3.           Confidentiality.  Each Party agrees to keep in confidence any
confidential information learned about the other Party either in the course of
negotiating this Agreement or in conducting the due diligence investigation
contemplated hereunder, except for information which: (i) was public knowledge
at the time of the disclosure of such information; (ii) is required to be
disclosed by law; or (iii) comes into the receiving party’s possession from a
source which the receiving party reasonably believes owes no duty of
confidentiality to the disclosing party.

 
-23-

--------------------------------------------------------------------------------

 
Execution Copy

6.4.           Board of Directors.  No later than five days prior to Closing,
the Purchaser and the Company shall agree upon a list of seven members to
comprise the Board of Directors of the Company as of the Closing Date, a
majority of which members of the Board of Directors shall be selected by or
otherwise acceptable to the Purchaser (the “Initial Board of Directors”).  The
Purchaser and George Alvarez agree that they shall vote all Class A Common
Shares, Class B Common Shares and Series A Preferred Shares (if any), in a
manner which shall assure the continued election of each of the Initial Board of
Directors.  In the event a member of the Initial Board of Directors resigns or
otherwise cannot continue to serve upon the Board of Directors of the Company,
then the approval of both the Purchaser and the other holder(s) of the Class B
Common Shares shall be required to appoint a new member to the Board of
Directors of the Company.  The voting requirements set forth in this Section 6.4
shall continue so long as the Purchaser continues to own of record eighty
percent (80%) of the aggregate number of Class A Common Shares and Equivalents
acquired under this Agreement or ten (10) years, whichever occurs first.  ill
 
6.5.           Company Negative Covenants.  So long as the Purchaser shall be
the beneficial  owner of eighty percent (80%) of the aggregate number of Class A
Common Shares and Equivalents acquired by the Purchaser under this Agreement,
the Company shall not take any of the following actions without the prior
approval or consent of either (i) the Purchaser, or (ii) the holders of at least
80% of the holders of the Class B Common Shares:
 
6.5.1.                      issue, at an issuance price or conversion or
exercise price per Class A Share which shall be less than the $2.25 Per Share
Price at which the Purchaser acquired its Class A Shares (subject to adjustments
for any stock split or recapitalization of the Company), any Class A Common
Shares, Class B Common Shares, Series A Preferred Shares, or other securities of
the Company convertible into or exercisable for any Class A Shares;
 
6.5.2.                      own less than 100% of the issued and outstanding
equity securities of Trussnet;
 
6.5.3                      acquire, for a total consideration in excess of
$20,000,000, whether through merger, stock purchase, asset purchase, tender
offer or other means, the stock, assets or operations of any other entity or
business;
 
6.5.4.                      cause or permit the Company, Trussnet or any of the
Trussnet Subsidiaries to incur any purchase money indebtedness, indebtedness for
borrowed money , enter into any leases that would be capital leases under GAAP
or guaranty the obligations of any other Person, including the Chinacomm Parties
(collectively, “Indebtedness”) where the aggregate of any such Indebtedness
shall at any time, individually or in the aggregate, exceed $100 million;
 
6.5.5.                      with the exception of the Chinacomm Agreements and
the Employment Agreement, enter into any agreement with an Affiliate;
 
6.6.6                      revise or amend any agreement with an Affiliate
(including the terms of the Chinacomm Agreements and the Employment Agreement;
or

 
-24-

--------------------------------------------------------------------------------

 
Execution Copy

6.6.7                      until a date which shall be five (5) years from the
Closing Date, any vote or decision by the Company to effect a Sale of Control of
the Company, Trussnet or any Trussnet Subsidiaries.
 
The negative covenants set forth in this Section 6.6 shall be of no further
force or effect upon the earlier to occur of (a) the consummation of the Merger,
or (b) in the event of a Sale of Control of the Purchaser to any unaffiliated
Person that is in the telecommunications industry and engaged in activities that
are, or could reasonably be expected to be, competitive with the business of the
Company, the Company Subsidiaries or Chinacomm.
 
6.7.           Adjustments to Purchaser’s Class B Shares.  As of March 31, 2009
Maturity Date of the Purchaser Note, the Parties shall calculate the aggregate
number of Class A Common Shares and Equivalents owned by the Purchaser and
divide this by the aggregate number of Class A Common Shares then issued and
outstanding and the result thereof shall be the “Purchaser’s Class A Percentage
Interest” as at such date (the “Post-Closing Class A Percentage Interest”).  In
the event  the Purchaser’s Post Closing Class A Percentage Interest shall
thereafter decrease, whether as a result of either (a) the issuance by the
Company of additional Class A Common Shares or other securities convertible into
or exercisable for Class A Common Shares (not subject to any anti-dilution
right) or (b) the sale by the Purchaser of any Class A Common Shares or Series A
Preferred Shares, then and in such event the Purchaser’s Post-Closing Class A
Percentage Interest shall be recalculated after giving effect to such issuance
by the Company or sale by the Purchaser and the same shall be deemed the
“Adjusted Class A Percentage Interest”.  The difference between the Purchaser’s
Post-Closing Class A Percentage Interest and the Adjusted Class A Percentage
Interest shall be referred to herein as the “Purchaser’s Percentage
Decrease”.  Upon the occurrence of the Purchaser’s Percentage Decrease, a number
of Class B Common Shares held by the Purchaser as determined by multiplying the
aggregate number of Class B Common Shares then owned by the Purchaser by the
Purchaser’s Percentage Decrease shall be transferred to the Class B Holders
(other than the Purchaser) on a pro rata basis.
 
The following is intended as an example by way of illustration only:
 
Assuming that at the expiration of the Post-Closing Option Period, the Purchaser
is the holder of 30,000,000 Class B Common Shares and 100,000,000 Class A Common
Shares. Further, the aggregate issued and outstanding Class A Common Shares of
the Company is 220,000,000 Class A Common Shares.  The Purchaser’s Post-Closing
Class A Percentage Interest would then be 45.45% of all Class A Common
Shares.  The Purchaser thereafter sells 20,000,000 of its Class A Common Shares,
causing the Purchaser’s Adjusted Class A Percentage Interest to be 36.36% (80.0
million divided by 220.0 million), representing a Purchaser’s Percentage
Decrease of 9.09%.  As a result 2,727,000 of the Class B Common Shares held by
the Purchaser would be transferred to the other Class B Holders on a pro rata
basis, calculated as the 9.09% Purchaser’s Percentage Decrease multiplied by
30,000,000.

 
-25-

--------------------------------------------------------------------------------

 
Execution Copy

The foregoing provisions of this Section 6.7 shall terminate upon consummation
of the Merger.
 
6.8           Conflicting
Commitments.                                                                
 
(a)           From the date of execution of this Agreement and through and
including such date which shall be the earlier to occur of (a) the five (5)
Business Days following the WiMAX License Renewal Date, or (b) the termination
of this Agreement by mutual agreement of the Parties prior to such WiMAX Renewal
Date, except and then only to the extent otherwise provided in Section 4.14 of
this Agreement, neither the Company, Trussnet, nor any officer, director,
shareholder, financial advisor or other Affiliate of  any of the Company or
Trussnet, shall (i) enter into any legally binding agreement, commitment, or
other arrangement that would involve the issuance and sale or transfer of any
securities of the Company or of any of the material assets or properties of the
Company or Trussnet (whether by stock sale, asset sale, merger, joint venture,
consolidation or like combination), or (ii) enter into any other legally binding
arrangements or agreements that could reasonably be expected to make the
transactions contemplated by this Agreement impossible or impracticable (each a
“Conflicting Commitment”).
 
(b)           The Company shall notify the Purchaser by fax or email immediately
upon receipt of notice of Chinacomm having obtained the WiMAX License
Renewal.  Notwithstanding the provisions of Section 6.8(a) above, if the
Purchaser then advises the Company in writing that (i) it has received a term
sheet or other proposals satisfactory to the Purchaser from one or more Persons
for a minimum amount of the additional financing contemplated by Section 5.1.12
of this Agreement, and (ii) it will hold its stockholders’ meeting within the
next five (5) Business Days, the Company will not directly or indirectly enter
into any such Conflicting Commitment during such five (5) Business Day
period.  In addition, if the Purchaser shall obtain the requisite shareholder
approval contemplated by Section 5.1.1 of this Agreement, the Company shall not
thereafter enter into any Conflicting Commitment.
 
6.9           Use of Proceeds.  The aggregate proceeds payable by the Purchaser
to the Company in respect of the Purchase Price, shall be used by the Company
solely for the purchase of providing financing to enable ChinaComm or its
Affiliates to construct, install and operate the WiMAX Installations in up to 29
cities in China pursuant to the WiMAX License.  The application of such Purchase
Price shall include the purchase of equipment and other capital assets being
leased or subleased to China Comm.  The Company shall provide to the Purchaser a
detailed budget as to the application of such Purchase Price and shall arrange,
through the Chinacomm Agreements, to insure in a manner reasonably acceptable to
Purchaser that such proceeds are being used as intended by the Parties and the
budget.

 
-26-

--------------------------------------------------------------------------------

 
Execution Copy

6.10           Participation in Future Financings.
 
(a)           In the event that, on any on or more occasions during the five (5)
year period of time following the Closing Date, the Company shall elect to issue
and sell for cash any additional securities of the Company (each a “Financing”)
and shall receive any proposals for such purchases and Financing(s) from any
other Person (each, a “Financing Proposal”), it shall promptly provide to the
Purchaser a full and complete copy of each such Financing Proposal and each of
the amendments or modifications thereto  The Purchaser shall have the right, but
not the obligation, upon notice to the Company and such Person providing the
Financing Proposal, to participate in such additional Financing (a) initially,
in an amount equal to up to one hundred percent (100%) of the first $200.0
million dollar amount of securities to be issued in any one or more of such
proposed Financing(s), and (b) thereafter,. in an amount equal to up to fifty
percent (50%) the aggregate dollar amount of securities in excess of $200.0
million that are to be issued in any such proposed Financing; in each case, all
upon the same terms and conditions set forth in the applicable Financing
Proposal and/or in any definitive financing documentation relating to such
Financing.
 
(b)           To facilitate the foregoing, the Company shall provide the
Purchaser or its representatives with access to the Person or Person providing
such Financing Proposal and full and complete copies of all legal and related
documents issued by the Company or such other Person(s) in connection therewith.
 
(c)           The foregoing right to participate in future financings shall not
be deemed to be or construed as a “right of first refusal” granted to the
Purchaser.
 
(d)           Notwithstanding the foregoing, the provisions of this Section 6.10
shall no longer be applicable upon consummation of the Merger.
 
6.11           Lock-Up Agreements. On the Closing Date, each of the Purchaser
and George Alvarez shall enter into agreements with the Company (the “Lockup
Agreements”) pursuant to which such Person shall each agree not to effect any
public sale or distribution of any of their Class A Common Shares or Series A
Preferred Shares for a period equal to twelve (12) months following the Closing
Date (the “Restricted Period”).


6.12           Covenant to Vote.  By their execution of this Agreement, each of
the Company Principal Stockholders do hereby irrevocably and unconditionally
agree to vote all of their shares of Company Class A Common Shares and Company
Class B Common Shares:


(a)           IN FAVOR of the consummation of all of the transactions
contemplated by this Agreement, subject to satisfaction of all conditions to the
obligations of the Company and Trussnet to consummate the transactions
contemplated hereby; and


(b)           following the acquisition of the Purchased Securities pursuant to
this Agreement, IN FAVOR of consummation of the Merger and all of the other
transactions contemplated by the Merger Agreement.


 
-27-

--------------------------------------------------------------------------------

 
Execution Copy

6.13           Securities Filings.  Each of the Parties hereto to hereby
covenant and agree to mutually cooperate with each other and use their
individual and collective best efforts to (a) expeditiously and timely file with
the SEC all Form 10-K Annual Reports, Form 20-F Annual Reports, Form 8-K  and
Form 6-K Interim Reports, Registration Statement on Form S-4 or F-4, and
amendments thereto, all Schedule 14-C and 14-F Information Statements, all
Schedule 13D filings, and all other documents required to be filed with the SEC,
and (b) to promptly respond to all comments, if any, received from the SEC, in
order to (i) consummate the transactions contemplated by this Agreement, and
(ii) consummate the Merger pursuant to the Merger Agreement.
 
ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
 
7.1.           Termination.  This Agreement may be terminated and the
transactions contemplated herein may be abandoned at any time prior to the
Closing:
 
(a)           by mutual consent of the Purchaser and the Company;
 
(b)           by the Purchaser or the Company, if the Purchaser board approval
condition specified in Section 5.1.11 hereof shall not have been satisfied by
5:00 P.M. (California time) on as date which shall be three (3) Business Days
following the date of execution of this Agreement by all Parties hereto;
 
(c)           by the Purchaser, in the event the results of its Due Diligence
Investigation shall not be satisfactory in the sole judgment and discretion of
the Purchaser;
 
(c)           by either the Purchaser or the Company, if the additional funding
condition specified in Section 5.1.12 hereof shall not have been satisfied by
the Closing Date;
 
(d)           by the Purchaser, in the event of the breach of any material
representation and warranty of the Company and Trussnet contained herein or in
the Merger Agreement, or the failure of the Company or Trussnet to perform all
material obligations and conditions on their part to be performed under this
Agreement on or before the Closing Date;
 
(e)           by the Company, in the event of the breach of any material
representation and warranty of the Purchaser contained herein or in the Merger
Agreement, or the failure of the Purchaser to perform all material obligations
and conditions on its part to be performed under this Agreement on or before the
Closing Date;
 
(f)           by either the Purchaser or by the Company upon the failure of the
satisfaction of a condition the obligations of the other Party or Parties to
consummate the transactions contemplated hereby, as set forth in Section 5.1
herein on or prior to the Outside Closing Date; provided, however, that a Party
seeking to so terminate this Agreement pursuant to this Section 7.1(g) shall
have made a good faith effort to satisfy any condition precedent on its part to
be performed;

 
-28-

--------------------------------------------------------------------------------

 
Execution Copy

(g)           by the Company, in the event the transactions contemplated by this
Agreement have not been consummated on a date which shall be five (5) Business
Days following the WiMAX License Renewal Date (the “Outside Closing Date”);
provided, however, that the Company reserves  the right to extend the Outside
Closing Date to a date which shall be twenty (20) Business Days following the
WiMAX License Renewal Date, or such later date as the Parties hereto may
mutually agree.
 
A Party terminating this Agreement pursuant to this Section shall give written
notice thereof to the other Party hereto, whereupon this Agreement shall
terminate and the transactions contemplated hereby shall be abandoned without
further action by any Party; provided, however, that if such termination is the
result of a breach of this Agreement, nothing herein shall affect the
non-breaching Party’s right to damages on account of such other Party’s breach.
 
7.2           Notwithstanding the provisions of Section 7.1 above, or any other
provisions contained in this Agreement, any Exhibit or schedule hereto or in any
of the Chinacomm Agreements, each of the Company and Trussnet, on behalf of
themselves and each of their Affiliates, does hereby irrevocably and
unconditionally covenant and agree that they shall not have any right, title,
interest or claim of any kind (a “Claim”) in or to any monies in the
$115,000,000 Trust Fund maintained by the Purchaser for the benefit of its
public shareholders.  Accordingly, each of the Company and Trussnet, on behalf
of themselves and each of their Affiliates, hereby waives any Claim that it or
they may have in the future as a result of, or arising out of, this Agreement or
any of the transactions contemplated hereby, and agree that none of them shall
seek recourse against such trust fund for any reason whatsoever.
 
7.3.           Expenses.  Each of the Parties hereto shall pay such Party's
Transaction Express in connection with this Agreement, other than as a result of
the breach hereof by any other party hereto.
 
7.4.           Brokerage and Banking Commissions.  The Purchaser shall be
responsible for any and all fees of Maxim Group LLC, Canaccord Capital Corp. and
its subsidiaries and Roth Capital Partners LLC arising from transactions
contemplated by this Agreement and the Merger.  The Company acknowledges and
agrees that it shall be responsible for any and all fees of Knight Capital
Partners, Inc. arising from the transactions contemplated by this Agreement and
the Merger.  Except for the foregoing, each of the Purchaser and the Company
represents that there are no brokerage or similar fees to be paid in connection
with the Stock Purchase and the Merger.
 
 
ARTICLE VIII
ADDITIONAL MISCELLANEOUS PROVISIONS
 
8.1.           Executed Counterparts.  This Agreement may be executed in any
number of original, fax, electronic, or copied counterparts, and all
counterparts shall be considered together as one agreement.
 
8.2.           Successors and Assigns.  Except as expressly provided in this
Agreement, each and all of the covenants, terms, provisions, conditions and
agreements herein contained shall be binding upon and shall inure to the benefit
of the successors and assigns of the Parties hereto.
 

 
-29-

--------------------------------------------------------------------------------

 
Execution Copy

8.3.           Governing Law.  This Agreement shall be governed by the laws of
the State of New York, without giving effect to any choice or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of  New York.  In the event of a dispute related to or arising from the
terms of this Agreement, such dispute shall be resolved before the American
Arbitration Association in New York City, New York.
 
8.4.           Amendment.  This Agreement may be amended or modified only by a
writing signed by all Parties.
 
8.5.           Waiver.  No failure by any Party to insist on the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
to exercise any right or remedy on a breach shall constitute a waiver of any
such breach or of any other covenant, duty, agreement, or condition.  No course
of dealing between the Parties, nor any failure to exercise, nor any delay in
exercising, any right, power or privilege of either Party shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.
 
8.6.           Assignability.  This Agreement is not assignable by either Party
without the expressed written consent of all Parties.
 
8.7.           Notices.  All notices, requests and demands hereunder shall be in
writing and delivered by hand, by facsimile transmission, by E-Mail, by mail, by
telegram, or by recognized commercial over-night delivery service (such as
Federal Express, UPS, or DHL), and shall be deemed given: (a) if by hand
delivery, upon such delivery; (b) if by facsimile transmission, upon telephone
confirmation of receipt of same; (c) if by E-Mail, upon confirmation of receipt
of same; (d) if by mail, forty-eight (48) hours after deposit in the United
States mail, first class, registered or certified mail, postage prepaid; (e) if
by telegram, upon telephone confirmation of receipt of same; or (f) if by
recognized commercial over-night delivery service, upon such delivery.
 
If to the Purchaser:
Asia Special Situation Acquisitions Corp.
 
c/o M & C Corporate Services Limited
 
P.O. Box 309GT, Ugland House
 
South Church Street
 
George Town, Grand Cayman
 
Attention:  Gary Hirst, Esq.
 
Telephone:
 
Facsimile:
 
E-Mail:  gary@axiat.com
   
With a copy to:
Stephen A. Weiss, Esq.
 
HodgsonRuss
 
1540 Broadway, 24th Floor
 
New York, New York  10036-4039
 
Telephone:  (646) 218-7606
 
Facsimile:  (212) 751-0928
 
E-Mail:  sweiss@hodgsonruss.com
   


 
-30-

--------------------------------------------------------------------------------

 
Execution Copy



If to the Company:
China Tel Group, Inc.
 
8105 Irvine Center Drive, Suite 800
 
Irvine, California  92618
 
Attention:  George Alvarez
 
Telephone:  (949) 453-1775
 
Facsimile:  (949) 453-1822
 
E-Mail:  galvarez@trussnet.net
   
With a copy to:
Lawrence W. Horwitz, Esq.
 
HORWITZ, CRON & JASPER, P.L.C.
 
Four Venture Plaza Suite 390
 
Irvine, California  92618
 
Telephone:  (949) 450-4942
 
Facsimile:  (949) 453-8774
 
E-Mail:  lhorwitz@hclaw.biz



8.8.           Recitals.  The facts recited under Recitals above, are hereby
conclusively presumed to be true as between and affecting the Parties.
 
8.9.           Consents, Approvals, and Discretion.  Except as herein expressly
provided to the contrary, whenever this Agreement requires consent or approval
to be given by a Party, or a Party must or may exercise discretion, the Parties
agree that such consent or approval shall not be unreasonably withheld,
conditioned, or delayed, and such discretion shall be reasonably
exercised.  Except as otherwise provided herein, if no response to a consent or
request for approval is provided within ten (10) days from the receipt of the
request, then the consent or approval shall be presumed to have been given.
 
8.10.          No Third Party Beneficiaries.  This Agreement has been entered
into solely by and between the Parties, solely for their benefit.  There is no
intent by either Party to create or establish a third party beneficiary to this
Agreement, and no such third party shall have any right to enforce any right,
claim, or cause of action created or established under this Agreement.
 
8.11.          Best Efforts.  The Parties shall use and exercise their best
efforts, taking all reasonable, ordinary and necessary measures to ensure an
orderly and smooth relationship under this Agreement, and further agree to work
together and negotiate in good faith to resolve any differences or problems
which may arise in the future.
 
8.12           Entire Agreement.   This Agreement and the Merger Agreement,
together with the Exhibits hereto and thereto represents the entire agreement
and understanding of the Parties with respect to the subject matter hereof and
thereof, and supercedes in their entirety all other agreements and
understandings, written or oral, including, without limitation, the Prior
Agreement which shall no longer be of any force or effect.
 
 
[The remainder of this page intentionally left blank.  Signature page to
follow.]

 
-31-

--------------------------------------------------------------------------------

 
Execution Copy

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties, and
shall be effective as of and on the Effective Date.
 
PURCHASER:
 
COMPANY:
     
ASIA SPECIAL SITUATION ACQUISITION CORP., a Cayman Island corporation
 
CHINA TEL GROUP, INC., a Nevada Company
     
By   /s/ Gary T.
Hirst                                                                
Dr. Gary T. Hirst, President
 
By    /s/ George
Alverez                                                              
 George Alverez, President
Dated:  August 6, 2008
 
Dated: August 6, 2008
TRUSSNET:
             
TRUSSNET USA, INC, a Nevada Company
             
By   /s/ George
Alvarez                                                              
George Alvarez, President
     
Dated August 6, 2008
     


 
-32-

--------------------------------------------------------------------------------

 
Execution Copy

COMPANY PRINCIPAL STOCKHOLDERS:




With respect to the provisions of Section 6.4, Section 6.5, Section 6.12 and
Section 7.2 only:
 
                                                         WESTMOORE INVESTMENTS,
L.P.
 
/s/ Mario
Alvarez                                                                  
MARIO
ALVAREZ                                                                                                                    
By  /s/ Matt
Jennings                                                              
 
ALVAREZ & ALVAREZ IRR
TRUST                                                                                    WESTMOORE
MANAGEMENT, LLC
 
 
By:     /s/ George
Alvarez                                                                                              
                 By: /s/ Matt
Jennings                                                              
        Mario Alvarez, Trustee
 
WESTMOORE CAPITAL
GROUP                                                                                         
WESTMOORE CAPITAL GROUP
SERIES A
LLC                                                                                                                           
 SERIES B LLC
 
 
By:  /s/ Matt
Jennings                                                                                                               
BY:                                                                                             
 

 
 
-33-

--------------------------------------------------------------------------------

 
Execution Copy

EXHIBIT A
 
TECHNICAL AGREEMENT
 
 
 
 

Exhibit A
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Execution Copy

EXHIBIT B
 
MANAGEMENT AGREEMENT
 
 
 
 
 
Exhibit B
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Execution Copy

EXHIBIT C-1
 
EQUIPMENT LEASE AGREEMENT
 
 
 
 

 
Exhibit C-1
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Execution Copy

EXHIBIT C-2
 
EQUIPMENT SUBLEASE AGREEMENT
 
 
 
 

Exhibit C-2
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Execution Copy

EXHIBIT D
 
SUBSCRIPTION AGREEMENT
 
 
 
 

Exhibit D
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Execution Copy

EXHIBIT E


DESCRIPTION OF CLASS B COMMON SHARES OF
 
CHINA TEL GROUP INC.
 
The preferences, voting powers, qualifications and special or relative rights or
privileges of China Tel Group, Inc. (the "Company") shares of Class B Common
Shares, $0.0001 par value per share (the "Class B Common"), shall be as follows:
 
 
1.
Authorized Amount.

 
There are hereby authorized 200,000,000 shares of Series B Common Stock, subject
to this Description.  The authorized shares of Class B Common Shares shall not
be increased unless the holders of Eighty-Five Percent (85%) of the issued and
outstanding shares of Class B Common Shares vote in favor of increasing the
number of authorized Class B Common Shares.
 
 
2.
Voting.

 
Each holder of a share of Class B Common Shares shall have the right to cast ten
(10) votes for each share of Class B Common Shares held by such shareholder at
any duly called meeting of shareholders or pursuant to a written consent of
shareholders
 
 
3.
No Economic Interest or Right to Dividends.

 
(a)           The Class B Common Shares shall have no economic interest in the
assets or properties of the Company, nor shall the holders of any shares of
Class B Common Shares be entitled to receive any consideration, or share in the
receipt of any consideration, available to other holders of securities of the
Company in connection with (i) the sale or transfer of any securities or assets
of the Company (whether through stock sale, asset sale, merger, tender offer,
consolidation or like combination), or (ii) the transfer of any shares of Class
B Common Shares to any other Person.
 
(b)           The holders of Class B Common Shares shall not be entitled to the
payment of any dividends payable by the Company, in cash or in kind.
 
4.             No Rights on Liquidation.
 
In the event of any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, the holders of shares of Class B Common Shares
shall not be entitled to receive any cash, cash-in-kind or assets whatsoever of
the Company.
 
5.             Conversion.
 
The Class B Common Shares shall have no rights to convert into any other
authorized shares of the Company.
 

Exhibit E
Page 1 of 2
 
 

--------------------------------------------------------------------------------

 
Execution Copy

6.           Transferability.
 
The consent of Eighty-One Percent (81%) of the issued and outstanding shares
of  Class B Common Shares shall be required for any holder of  Class B Common
Shares to sell, assign, or transfer any shares of Class B Common Shares to any
third party, or to grant proxies or voting rights with respect to any shares of
Class B Common Shares, except for any proxies granted to George Alvarez relating
to the Class B Common Shares.
 
 
7.
Redemption Rights.

 
The Company shall redeem the Class B Common Shares on July 1, 2023  (the
“Redemption Date”).  On the Redemption Date each share of Class B Common Shares
shall be redeemed by the Company at the par value ($0.0001) of the shares of
Class B Common Shares.
 
 
 
 
 

Exhibit E
Page 2 of 2
 
 

--------------------------------------------------------------------------------

 
Execution Copy

EXHIBIT F
 
DESCRIPTION OF SERIES A PREFERRED SHARES OF
 
CHINA TEL GROUP INC.
 
The preferences, voting powers, qualifications and special or relative rights or
privileges of China Tel Group, Inc. (the "Company") shares of Series A Preferred
Shares, $0.0001 par value per share (the "Series A Preferred Shares"), shall be
as follows:
 
1.             Authorized Amount.
 
There are hereby authorized 25,000,000 shares of Series A Preferred Shares,
subject to this Description.  The Series A Preferred shall have a $0.0001 par
value per share and a $10.00 liquidation or stated value per share (the “Stated
Value”).
 
 
2.
Voting.

 
Each share of Series A Preferred Shares shall have the right to cast votes at
any duly called meeting of shareholders or pursuant to a written consent of
shareholders.  Each share of Series A Preferred Shares shall be entitled to vote
as if the Series A Preferred Shares were converted into Class A Common Shares in
accordance with Section 5 herein.
 
3.             Dividends.
 
The holders of Series A Preferred Shares shall be entitled to receive a
quarterly cash dividend in respect of the Stated Value of each share of Series A
Preferred held (payable in equal quarterly amounts) as shall be equal to the
same rate of any annual interest or annual dividends payable by Asia Special
Situation Acquisition Corp. (“ASSAC”) in connection with obtaining of up to
$165,000,000 of additional financing through the sale by ASSAC of notes,
debentures or preferred shares of ASSAC (the “ASSAC Senior Securities”), as
contemplated by that certain Amended and Restated Stock Purchase Agreement dated
July _, 2008 among the Company, Trussnet USA, Inc. and ASSAC (the “Stock
Purchase Agreement”), to which this Description  is an exhibit.  The dividend
shall be paid by the Company to the holders of the Series A Preferred Shares on
September 30, December 31, March 31 and June 30 each year.  The dividend shall
be cumulative in the event the Company is without sufficient funds to pay the
dividend when due.  Notwithstanding the foregoing, unless otherwise agreed to by
the Company, the annual dividend on the Series A Preferred Shares shall not be
in excess of 10% per annum.
 
4.             Rights on Liquidation.
 
In the event of any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, the holders of shares of Series A Preferred
Shares shall be entitled to a liquidation preference over the holders of all
classes or series of the common stock of the Company in the sum of par value
($10.00) for each share of Series A Preferred Shares issued and outstanding plus
any unpaid or accrued dividends owing to the holders of the Series A Preferred
Shares.
 

Exhibit F
Page 1 of 3
 
 

--------------------------------------------------------------------------------

 
Execution Copy

 
5.
Conversion.

 
(a)           The Series A Preferred Shares shall be convertible at the option
of the holder, unless otherwise set forth herein.  In the event of a conversion,
each Series A Preferred Shares share shall convert into shares of Class A Common
Shares of the Company at the Conversion Rate.  The Conversion Rate per share of
Series A Preferred shall be $10.00 divided by the $2.25 Purchase Price per share
of Class A Common Shares paid by ASSAC pursuant to the Stock Purchase Agreement,
to which this Description is an Exhibit (the "Conversion Rate").
 
(b)           Subject at all times to ASSAC’s right to retain shares of Series A
Preferred in aggregate dollar Stated Amount equal to the then aggregate
outstanding principal or stated amount of any ASSAC Senior Securities, all or an
applicable portion of the Series A Preferred Shares shares shall automatically
convert into shares of CHTL Class A Common Shares at the Conversion Rate, in the
event that:
 
(i)           the weighted average trading price of CHTL Class A Common Shares
exceeds five (5) times the per share Purchase Price of the Class A Common Shares
for twenty (20) consecutive trading days;
 
(ii)           the Class A Common Shares of the Company is traded on the NASDAQ
Stock Exchange, the American Stock Exchange or the New York Stock Exchange;
 
(iii)           the Class A Common Shares into which any shares of Series A
Preferred Shares shall be converted have been registered for resale under the
Securities Act of 1933, as amended, or may be immediately sold without volume or
other limitations pursuant to Rule 144, as promulgated under the Securities Act;
and
 
(iv)           the average weekly trading volume of the CHTL Class A Common
Shares for four consecutive weeks shall be not less than 1,000,000 shares per
week.
 
(c)           Anti-Dilution Provisions.  In the event the Company shall
reclassifies its Class A Common Shares or effect any split of or otherwise
recapitalizes its Class A Common Shares, the number of shares into which the
holder of Series A Preferred convert shall be adjusted, so that the aggregate
outstanding shares before and after such transaction shall have the same value
as before the transaction.
 
(d)           Sale of Control.  In the event of a Sale of Control, as defined in
the Stock Purchase Agreement, each share of Series A Preferred Shares shall
automatically convert into shares of Class A Common Shares of the Company in
accordance with this Description.


(e)           Definition.  The term "Class A Common Shares" as used in this
Section shall mean the shares of the Class A Common Shares of the Company,
authorized at the date of the initial issuance of the Series A Preferred Shares
or, in case of a reclassification or exchange of such Class A Common Shares,
shares of the stock into or for which such Class A Common Shares shall be
reclassified or exchanged and all provisions of this Section 5 shall be applied
appropriately thereto and to any stock resulting from any subsequent
reclassification or exchange thereof.
 
6.           Transferability.
 
The shares of Series A Preferred Shares shall not be sold, transferred or
encumbered unless and until converted into Class A Common Shares.
 

Exhibit F
Page 2 of 3
 
 

--------------------------------------------------------------------------------

 
Execution Copy

 
7.
Redemption of Series A Preferred Shares.

 
(a)           Optional Redemption  Upon not less than 90 days prior written
notice to the holders, the Company shall have the right (but not the obligation)
to redeem the Series A Preferred Shares shares on a date which shall be on or
after seven (7) years after the issuance of the Series A Preferred Shares shares
(the “Optional Redemption Date”).  On the Optional Redemption Date, unless
previously converted by the holder into Class A Common Shares, each share of
Series A Preferred Shares may be redeemed by the Company at a cash price of Ten
Dollars ($10.00) plus any accumulated dividend owing to the holders of the
Series A Preferred Shares by the Company as of the Optional Redemption Date.
 
(b)           Mandatory Redemption.  It is understood that ASSAC shall have
issued the ASSAC Senior Securities in order to obtain the financing necessary to
acquire the Series A Preferred Shares.  The terms and conditions of the ASSAC
Senior Securities shall have been disclosed to and approved by the Company prior
to the issuance of the ASSAC Senior Securities.  The Company  shall be obligated
to redeem the Series A Preferred Shares shares on the date and in the amount
that ASSAC is required to redeem, payoff or otherwise liquidate all or a portion
of the ASSAC Senior Securities.  Upon a determination of the exact terms of the
ASSAC Senior Securities, the Company shall amend this Description to the
satisfaction of ASSAC in order to provide assurances to ASSAC that the Company
shall be obligated to provide funds to ASSAC for the purpose of ASSAC
discharging its obligations under the ASSAC Senior Securities.
 

Exhibit F
Page 3 of 3
 
 

--------------------------------------------------------------------------------

 
Execution Copy

EXHIBIT G
 
MERGER AGREEMENT
 


 

Exhibit G
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Execution Copy

EXHIBIT H
 
FORM OF PLEDGE AGREEMENT
 
 
 

Exhibit H
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Execution Copy

EXHIBIT I
 
FORM OF PURCHASER NOTE
 
 
 
 

Exhibit I
Page 1 of 1
 
 

--------------------------------------------------------------------------------

 
Execution Copy

EXHIBIT J
 
CHINACOMM PARTIES CONSENT
 
 
 
 
Exhibit J
Page 1 of 1 
 

--------------------------------------------------------------------------------